CRAIL, P. J.
The defendant was charged under a complaint filed against him in the Municipal Court of the City *40of Los Angeles with a violation of section 17 of the Medical Practice Act, a misdemeanor, and he was convicted thereon. The defendant took an appeal to the appellate department of the Superior Court of Los Angeles County and the judgment of conviction by the municipal court was affirmed. Thereafter the defendant gave notice of appeal to this court and the matter comes before us on the motion of the attorney-general to dismiss the appeal herein on the ground that this court is without jurisdiction to hear or determine the same. This is not a case which was prosecuted by indictment or information, and this court has no jurisdiction of the appeal. (Art. VI, secs. 4-b and 5, Const.; People v. Tossetti, 107 Cal. App. 7 [289 Pac. 881].)
The appeal is dismissed.
Wood, J., and Me Comb, J., pro tem., concurred.
A petition for a rehearing of this cause was denied by the District Court of Appeal on April 10, 1936.